USCA11 Case: 19-14143     Date Filed: 07/14/2021   Page: 1 of 14



                                                                        [PUBLISH]



               IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________

                                No. 19-14143
                          ________________________

                  D.C. Docket No. 6:19-cr-00066-GKS-GJK-1



UNITED STATES OF AMERICA,

                                                                 Plaintiff-Appellee,

                                     versus

JERRY SANCHEZ CARRASQUILLO,

                                                            Defendant-Appellant.

                          ________________________

                  Appeal from the United States District Court
                      for the Middle District of Florida
                        ________________________

                                 (July 14, 2021)

Before JORDAN, NEWSOM, and TJOFLAT, Circuit Judges.

JORDAN, Circuit Judge:

      Jerry Sanchez Carrasquillo appeals his 60-month sentence for conspiracy to

possess cocaine with intent to distribute and possession of cocaine with intent to
         USCA11 Case: 19-14143        Date Filed: 07/14/2021   Page: 2 of 14



distribute. See 21 U.S.C. §§ 841, 846. Procedurally, he contends that the district

court erred by failing to elicit objections after imposing his sentence. See United

States v. Jones, 899 F.2d 1097, 1102 (11th Cir. 1990), overruled in part on other

grounds by United States v. Morrill, 984 F.2d 1136 (11th Cir. 1993) (en banc).

Substantively, he argues that the district court improperly conflated the standards

under U.S.S.G. § 2D1.1(b)(1) and U.S.S.G. § 5C1.2(a)(2) when it denied him safety-

valve relief after finding that he was subject to a two-level enhancement for

possessing a firearm.

      We agree with Mr. Carrasquillo that the district court committed a Jones error,

but we conclude that the record is sufficient to permit appellate review of the

sentencing issue he raises. On the merits, we acknowledge that there is daylight

between the standards under § 2D1.1(b)(1) and § 5C1.2(a)(2), and that application

of a firearm enhancement does not necessarily preclude safety-valve relief. We

nonetheless affirm because, on this record, the district court’s factual findings under

§ 2D1.1(b)(1) foreclosed relief under § 5C1.2(a)(2).

                                              I

      In April of 2019, a grand jury charged Mr. Carrasquillo with conspiracy to

possess 500 grams or more of cocaine with intent to distribute, in violation of 21

U.S.C. § 846, and possession of 500 grams or more of cocaine with intent to




                                          2
         USCA11 Case: 19-14143       Date Filed: 07/14/2021    Page: 3 of 14



distribute, in violation of 21 U.S.C § 841(a)(1). Mr. Carrasquillo pled guilty without

a plea agreement to both charges.

                                              A

      The incident that led to the charges took place in November of 2017, when a

federal agent posing as a FedEx employee delivered a package containing one

kilogram of cocaine to the home of Mr. Carrasquillo’s mother-in-law. While Mr.

Carrasquillo watched from a pickup truck parked in the driveway, his wife signed

for the package. After the delivery, Mr. Carrasquillo went into the home and brought

the package out to his truck, but then took the package back inside as officers

approached. When officers searched the home following Mr. Carrasquillo’s arrest,

they found his permit to carry a concealed firearm. They then searched his truck and

found a loaded Glock handgun in the center console.

      The probation office recommended a two-level increase on account of the

Glock. See U.S.S.G § 2D1.1(b)(1) (providing for such an adjustment if a dangerous

weapon, including a firearm, “was possessed”). Mr. Carrasquillo objected to this

proposed enhancement, arguing that the firearm was legally owned, validly licensed

in Florida, and not connected to the narcotics offense.        The probation office

responded that, under United States v. Stallings, 463 F.3d 1218, 1220 (11th Cir.

2006), the § 2D1.1(b)(1) enhancement applies if the weapon was present, unless it

is “clearly improbable” that it was connected with the offense.


                                          3
         USCA11 Case: 19-14143       Date Filed: 07/14/2021    Page: 4 of 14



      Mr. Carrasquillo also objected to not receiving a two-level downward

adjustment under U.S.S.G. § 5C1.2—the so-called “safety-valve” provision—

which permits the district court to impose a sentence without regard to an otherwise-

applicable mandatory minimum (and provides for a defendant to receive a two-level

downward adjustment) if certain criteria are satisfied. See, e.g., § 5C1.2(a)(2)

(providing for such relief if the defendant, among other things, did not “possess a

firearm . . . in connection with the offense”). He argued that a § 2D1.1(b)(1)

enhancement does not preclude satisfaction of § 5C1.2(a)(2) and that, because he

did not use or possess a firearm in connection with the offense, he was eligible for

safety-valve relief. The probation office maintained that Mr. Carrasquillo was

ineligible for safety-valve relief because he possessed the firearm in connection with

the offense.

                                              B

      According to the government’s theory of the case, Mr. Carrasquillo intended

to drive his truck with the kilogram of cocaine—worth $30,000—and was going to

use the Glock to protect himself if someone tried to take the contraband from him.

At the sentencing hearing, Orange County Sheriff’s Deputy David Alvarado testified

for the government. He explained that he had found the Glock loaded, with a round

in the chamber, in a holster in the truck’s center console. See D.E. 120 at 10. Mr.

Carrasquillo did not testify or put on evidence.


                                          4
             USCA11 Case: 19-14143   Date Filed: 07/14/2021    Page: 5 of 14



       The district court sided with the government and overruled Mr. Carrasquillo’s

objection to the § 2D1.1(b)(1) enhancement. It found that if Mr. Carrasquillo had

not been arrested, he would have “drive[n] off with the cocaine with the protection

of the firearm.” Id. at 15. It explained that the cocaine was “in the truck, and [Mr.

Carrasquillo] was protecting it with a loaded pistol. So it was definitely connected.”

Id. at 14.

       Without application of § 5C1.2, Mr. Carrasquillo’s advisory guideline range

was 46-57 months in prison, but each count carried a mandatory minimum sentence

of five years. Had Mr. Carrasquillo received safety-valve relief, there would not

have been a five-year statutory minimum, and his advisory guideline range would

have been 37-46 months in prison.

       The district court imposed concurrent sentences of 60 months of

imprisonment followed by three years of supervised release. Following imposition

of the sentence, the district court asked Mr. Carrasquillo: “Is there anything you’d

like to state to the Court now that you have been sentenced?” Mr. Carrasquillo

replied by saying “[t]hank you.” D.E. 120 at 16.

                                              II

       Whether the district court elicited objections at sentencing, as required by

Jones, 899 F.2d at 1102, is a procedural question of law that we review de novo. See

United States v. Campbell, 473 F.3d 1345, 1347-48 (11th Cir. 2007) (exercising


                                          5
          USCA11 Case: 19-14143       Date Filed: 07/14/2021    Page: 6 of 14



plenary review on a Jones issue). A district court “must elicit a full articulation of

the grounds upon which any objection is based,” and commits a Jones error if, after

imposing sentence, it fails to “give the parties an opportunity to object to the court’s

ultimate findings of fact, conclusions of law, and the manner in which the sentence

is pronounced.” Id. at 1347.

      In cases where there has been a Jones error, “we normally vacate the sentence

and remand to the district court to give parties an opportunity to present their

objections.” Id. “[R]emand is unnecessary, however, when the record on appeal is

sufficient to enable review.” Id. For example, a record permits meaningful review

when “the same objections raised on appeal had been argued before sentence was

imposed.” United States v. Gates, 967 F.2d 497, 500 n.1 (11th Cir. 1992).

      Both parties submit, and we agree, that the district court committed a Jones

error by failing to elicit objections following its imposition of Mr. Carrasquillo’s

sentence. The district court’s question to Mr. Carrasquillo after announcing his

sentence (“Is there anything you’d like to state to the Court now that you have been

sentenced?”) very much resembled the query we found insufficient in Campbell.

There, the district court simply informed the defendant of his right to appeal and

asked, “Is there anything further?” Campbell, 473 F.3d at 1347.

      The parties part ways, however, with respect to whether remand is warranted.

Mr. Carrasquillo urges us to send the case back for a new sentencing hearing. In his


                                           6
          USCA11 Case: 19-14143        Date Filed: 07/14/2021   Page: 7 of 14



view, the district court failed to adequately address his legal objections and to

recognize that those objections required different legal analyses under § 2D1.1(b)(1)

and § 5C1.2(a)(2). The government, on the other hand, contends that the record is

“sufficient for meaningful appellate review,” United States v. Johnson, 451 F.3d

1239, 1242 (11th Cir. 2006), and would not be further developed in any significant

way on remand.

      We conclude that the record allows for meaningful appellate review. First,

Mr. Carrasquillo raised, explained, and preserved his safety-valve claim. See D.E.

120 at 5-7. Second, the district court made factual findings under § 2D1.1(b)(1)

which foreclosed safety-valve relief under § 5C1.2. See Gates, 967 F.2d at 500 n.1.

On this record, a remand would be a meaningless exercise.

                                            III

      Mr. Carrasquillo raised two objections at sentencing. His first objection was

to the probation office’s application of the two-level firearm enhancement under §

2D1.1(b)(1). His second objection was to the probation office’s failure to apply the

two-level downward adjustment available to defendants who meet the safety-valve

criteria identified in § 5C1.2(a)(1)-(5).

                                            A

      The text of § 2D1.1(b)(1), the firearm-enhancement provision, instructs

district courts as follows: “If a dangerous weapon (including a firearm) was


                                            7
           USCA11 Case: 19-14143      Date Filed: 07/14/2021    Page: 8 of 14



possessed, increase by 2 levels.” To justify this enhancement, “the government must

either establish by a preponderance of the evidence that the firearm was present at

the site of the charged conduct or prove that the defendant possessed a firearm during

conduct associated with the offense of conviction.” Stallings, 463 F.3d at 1220.

“[P]roximity between guns and drugs, without more, is sufficient to meet the

government’s initial burden under § 2D1.1(b)(1).” United States v. Carillo-Ayala,

713 F.3d 82, 91 (11th Cir. 2013). In other words, “the government benefits from a

rebuttable presumption that a firearm, if present—just present, not present in

proximity to drugs—is ‘connected with the offense.’” Id. at 90. If the government

satisfies its initial burden, the defendant must then “demonstrate that a connection

between the weapon and the offense was ‘clearly improbable.’” Stallings, 463 F.3d

at 1220.

      Mr. Carrasquillo says in his brief that the district court’s § 2D1.1(b)(1) finding

“is unsupported,” Br. for Appellant at 21, but he does not elaborate on this claim. In

any event, the district court was not required to accept the defense’s contention that

Mr. Carasquillo had no need for a firearm because all he did was provide an address

to a drug dealer for delivery of the cocaine by FedEx. See D.E. 120 at 5-7. An

attorney’s factual assertion at a sentencing hearing is not evidence unless stipulated

to, see United States v. Washington, 714 F.3d 1358, 1361 (11th Cir. 2013) (citing




                                           8
         USCA11 Case: 19-14143       Date Filed: 07/14/2021    Page: 9 of 14



cases), and here Mr. Carrasquillo did not present any evidence to support his version

of events.

      Given that Mr. Carrasquillo put the cocaine in his truck after the initial FedEx

delivery to the home, the district court could have reasonably found that he was

going to transport the cocaine to another location with the loaded Glock as

protection. The fact that Mr. Carrasquillo had a permit for the Glock did not compel

a different conclusion. See, e.g., United States v. George, 872 F.3d 1197, 1204 (11th

Cir. 2017) (explaining that a district court’s § 2D1.1(b) determination “is a factual

finding that we review under the clear error standard”).

                                          B

      The safety-valve provision, § 5C1.2, provides for a two-level downward

adjustment (and a sentence without regard to an otherwise-applicable statutory

minimum) if, among other things, “the defendant did not use violence or credible

threats of violence or possess a firearm or other dangerous weapon (or induce

another participant to do so) in connection with the offense.” § 5C1.2(a)(2). See

also 18 U.S.C. § 3553(f)(2) (setting out the same requirement). The defendant has

the burden of satisfying § 5C1.2(a)(2), as well as the other criteria for safety-valve

relief, by a preponderance of the evidence. See Carillo-Ayala, 713 F.3d at 90.

      As we have explained, “not all defendants who receive the [firearm]

enhancement under § 2D1.1(b)(1) are precluded from relief under [§ 5C1.2(a)(2)].”


                                          9
          USCA11 Case: 19-14143             Date Filed: 07/14/2021        Page: 10 of 14



Id. at 91. Our sister circuits are so far in agreement. See generally United States v.

Bolton, 858 F.3d 905, 914 (4th Cir. 2017) (citing cases from the First, Sixth, Ninth,

and Tenth Circuits).

       To satisfy § 5C1.2(a)(2), a defendant who receives a § 2D1.1(b) enhancement

must show that it is more likely than not that the possession of the firearm was not

in connection with the offense. See Carillo-Ayala, 713 F.3d at 91. “Where ‘a

firearm was possessed’ by the defendant personally, and yet the defendant also seeks

the protection of the safety valve, the district court must determine whether the facts

of the case show that a ‘connection’ between the firearm and the offense, though

possible, is not probable.” Id. “[T]he presence of a gun within a defendant’s

dominion and control during a drug trafficking crime ordinarily will suffice to show

. . . that the defendant possessed the firearm in connection with the offense.” Id. at

96.1




1
  The daylight between § 2D1.1(b)(1) and § 5C1.2(a)(2) is most likely to exist in cases where §
2D1.1(b)(1) applies “based on a co-conspirator’s reasonably foreseeable possession of a firearm
in furtherance of jointly undertaken criminal activity.” United States v. Delgado-Paz, 506 F.3d
652, 655 (8th Cir. 2007). In such circumstances, “the circuits are unanimous in holding that
possession of a weapon by a defendant’s co-conspirator does not render the defendant ineligible
for safety-valve relief unless the government shows that the defendant induced the co-conspirator’s
possession.” Id. at 655-56 (collecting cases). As we have put it, “[m]ere possession by a co-
defendant, . . . while sufficient to trigger [§] 2D1.1(b)(1), is insufficient to knock a defendant out
of the safety-valve protections of [§] 5C1.2.” United States v. Clavijo, 165 F.3d 1341, 1343 (11th
Cir. 1999).

                                                 10
         USCA11 Case: 19-14143       Date Filed: 07/14/2021   Page: 11 of 14



      In two unpublished opinions, we have vacated sentences and remanded when

district courts conflated the § 2D1.1(b) and § 5C1.2(a)(2) standards. Because Mr.

Carrasquillo relies on these decisions, we summarize them below.

      In United States v. Garcia, 590 Fed. App’x. 915, 919 (11th Cir. 2014), we

held that a finding that a defendant “failed to show that a connection between the

guns and cocaine was clearly improbable . . . does not address whether safety-valve

relief was properly denied based on the firearm enhancement.” We explained that

“to negate the government’s initial showing of possession to avoid the enhancement,

a defendant must show that it is clearly improbable the gun was connected to the

offense, but to qualify for the safety valve, he need only tip the scale toward

improbability—a lighter burden.” Id.

      The facts were similar in United States v. Myrie, 753 Fed. Appx. 855, 857

(11th Cir. 2018). There, the district court had found that the presence of a firearm

precluded safety-valve relief. Notably, in discussing the safety-valve issue, the

district court in Myrie had “stated the legal standard was whether it was ‘clearly

improbable that the gun did not have a connection to the drug trafficking.’” Id. That,

of course, is the § 2D1.1(b)(1) standard, and not the § 5C1.2(a)(2) standard, so we

remanded for consideration under the proper standard. We acknowledged that there

was “some record evidence that the firearm was ‘found in close proximity to drugs,’”

but reasoned that “the district court did not make a fact finding in that regard.” Id.


                                         11
         USCA11 Case: 19-14143       Date Filed: 07/14/2021    Page: 12 of 14



And even had the court made such a finding, “a defendant seeking safety[-]valve

relief may demonstrate that despite such proximity, there was no connection between

the firearm and his drug offense.” Id. at 859.

      This case, however, differs from Garcia and Myrie in a key respect. In each

of those cases, the district courts had found that the defendant failed to establish for

purposes of § 2D1.1(b) that a connection between the firearm and the drugs was

clearly improbable—and from there had determined that safety-valve relief was

necessarily unavailable. Here, the district court found under § 2D1.1(b)(1) that the

Glock was “definitely connected” to the offense because Mr. Carrasquillo was going

to drive the truck carrying the cocaine with the loaded firearm for protection.

Because that factual finding is not clearly erroneous, Mr. Carrasquillo has failed to

establish by a preponderance of the evidence that the Glock was not possessed “in

connection with the offense” under § 5C1.2(a)(2). There is overlap between §

2D1.1(b) and § 5C1.2(a)(2), and that overlap results from the common issue of

connectivity. A § 2D1.1(b)(1) factual finding that there is a connection between the

firearm and the offense, if supported by the record, means that the defendant cannot

satisfy § 5C1.2(a)(2). See United States v. Poyato, 454 F.3d 1295, 1300 (2006)

(where the district court found “by a preponderance of the evidence that [the




                                          12
          USCA11 Case: 19-14143          Date Filed: 07/14/2021       Page: 13 of 14



defendant] did in fact possess a firearm in connection with the offense,” that finding

rendered [the defendant] ineligible for the safety valve”).2

       As we have remarked, the number of defendants who are subject to the §

2D1.1(b)(1) enhancement and who can also satisfy § 5C1.2(a)(2) “will undoubtedly

be rare.” Carillo-Ayala, 713 F.3d at 91. Given the district court’s § 2D1.1(b)(1)

factual findings, Mr. Carrasquillo does not fall into that narrow category of

defendants.

                                                    IV

       Although we affirm Mr. Carrasquillo’s sentence, there appears to be a clerical

error in the final judgment against him that requires a limited remand.                     Mr.

Carrasquillo pled guilty to the two charges in the indictment, and Count One charged

him with conspiracy to possess 500 grams or more of cocaine with the intent to

distribute, in violation of 21 U.S.C. § 846. See D.E. 1. The judgment, however,

lists Count One as conspiracy to distribute and to possess 500 grams or more of

cocaine with intent to distribute. See D.E. 147. “We may sua sponte raise the issue

of clerical errors in the judgment and remand with instructions that the district court




2
 Assuming without deciding that the district court committed procedural error in not conducting
separate analyses under § 2D1.1(b) and § 5C1.2(a)(2), any such error was harmless. The court’s
factual findings meant that Mr. Carrasquillo did not show by a preponderance of the evidence that
his possession of the Glock was unconnected to his possession of the cocaine. See Bolton, 858
F.3d at 914.
                                               13
         USCA11 Case: 19-14143       Date Filed: 07/14/2021   Page: 14 of 14



correct the errors,” United States v. Massey, 443 F.3d 814, 822 (11th Cir. 2006), and

we will do so here.

      We affirm the district court’s denial of safety-valve relief to Mr. Carrasquillo,

and remand for the sole purpose of correcting the clerical error in the judgment as to

Count One.

      AFFIRMED IN PART, AND VACATED AND REMANDED IN PART.




                                         14